In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered April 10, 2001, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal from the order is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with *329the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review on the appeal from the judgment (see CPLR 5501 [a] [1]; Loughran v Town of Eastchester, 299 AD2d 329 [decided herewith]). Smith, J.P., McGinity, Luciano and Crane, JJ., concur.